DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 10/21/2021.
Claim 44 has been amended.
Claims 23-40, 43, and 44 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 23-40, 43, and 44 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes electronic delivery of user-specific content.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 06/17/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Flinsenberg, Ingrid C.M. Route Planning Algorithms for Car Navigation. (30 September 2004). Retrieved online 10/27/2020.
       https://brainmaster.com/software/pubs/brain/Flinsenberg%20Route%20Planning.pdf
“Mobility is very important in our society. People live in one city and work in another. They go to visit friends and family living in different parts of the country. Even leisure time is not always spent in their residence. Despite the Dutch government’s efforts to increase the use of public transportation, the car is still the most widely used means of transportation. Every time someone travels from one location to another (by car), he or she first determines the best route to reach the destination. Depending on the time of day and the day of the week, this route may be different. For example, the driver may know that a certain road is always congested at a particular time and day. As a consequence, he chooses to use a different route to avoid this congestion.”

Ingrid C.M. Flinsenberg. Route planning algorithms for car navigation. (2004). Retrieved online 11/10/2021.  https://brainmaster.com/software/pubs/brain/Flinsenberg%20Route%20Planning.pdf








Patterson et al. Nomatic: Location By, For, and Of Crowds. (2006) University Of California at Irvine. Retrieved online 09/21/2018.
https://pdfs.semanticscholar.org/2a2d/2c6233001f66e1cb145e8acaacdbe4da6a21.pdf
“In this paper we present a social and technical architecture which will enable the study of localization from the perspective of crowds. Our research agenda is to leverage new computing opportunities that arise when many people are simultaneously localizing themselves. By aggregating this and other types of context information we intend to develop a statistically powerful data set that can be used by urban planners, users and their software. This paper presents an end-to-end strategy, motivated with preliminary user studies, for lowering the social and technical barriers to sharing context information. The primary technology through which we motivate participation is an intelligent contextaware instant messaging client called Nomatic*Gaim. We investigate social barriers to participation with a small informal user study evaluating automatic privacy mechanisms which give people control over their context disclosure. We then analyze some preliminary data from an early deployment. Finally we show how leveraging these mass-collaborations could help to improve Nomatic*Gaim by allowing it to infer position to place mappings.”

Foreign Art:
PETILLI et al. (WO 03074973 A3).    “The present invention is directed to a method and apparatus for sending and retrieving location relevant information to a user by selecting and designating a point of interest that is displayed on a graphical user interface and sending the location information associated with that point of interest to a receiver that is also selected using the graphical user interface.  The location relevant information may also include mapped routes, waypoints, geo-fenced areas, moving vehicles etc. Updated location relevant information may also be continuously sent to the user while generating updated mapping information on the graphical user interface.  The present invention may be practiced by using communication devices such as a personal computer, a personal digital assistance, in-vehicle navigation systems, or a mobile telephone.”


TEBBUTT, JAMES.  A NAVIGATION DEVICE AND METHOD FOR DISPLAYING A STATIC IMAGE OF AN UPCOMING LOCATION ALONG A ROUTE OF TRAVEL. (WO 2009/132683 A1).

HOPKINS, MARK. Method Of Selecting A Message For An Associated Location Based Upon Probability Of A User Traveling. (GB 2430067 A)

NAKAYAMA, TAKAAKI. TRAFFIC JAM GUIDANCE DEVICE.  (JP 2008/216107 A)

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).








Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)